Case 20-71496-wlh        Doc 10    Filed 11/17/20 Entered 11/17/20 10:54:50             Desc Main
                                   Document      Page 1 of 2



                       THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


In re: NICOLAS MICHAEL GECSY and                   |     Chapter 7
      LINDSAY MARIE GECSY                          |
                                                   |     Case No. 20-71496
      Debtors,
_____________________________________________________________________________
              NOTICE OF APPEARANCE REQUEST FOR SERVICE OF
                     NOTICE PURSUANT TO F.R.B.P. 2002(g)



TO DEBTOR(S), TRUSTEE, CREDITORS AND ALL OTHER INTERESTED PARTIES:

       You are hereby given notice that C. Lee Davis and Lee Davis Law, LLC has been

retained and appointed by VININGS BANK, creditor of the above-referenced debtor, to serve as

its attorneys and authorized agents to receive and review all notices that may affect their interest

in this matter. Accordingly, all parties are hereby requested to serve a copy of each notice of

any proceeding, hearing, and/or report in this matter upon C. Lee Davis and Lee Davis Law,

LLC at the address listed below.


                                                   Dated: November 17, 2020

                                                       /s/ C. Lee Davis
                                                          C. Lee Davis
                                                          Georgia Bar No 207734

                                                         Lee Davis Law, LLC
                                                         600 Galleria Parkway
                                                         Suite 980
                                                         Atlanta, GA 30339
                                                         770-293-1215 (direct)
                                                         877-577-7528 facsimile
                                                         leedavis@leedavislawllc.com
Case 20-71496-wlh       Doc 10    Filed 11/17/20 Entered 11/17/20 10:54:50           Desc Main
                                  Document      Page 2 of 2



                      THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


In re: NICOLAS MICHAEL GECSY and                 |     Chapter 7
      LINDSAY MARIE GECSY                        |
                                                 |     Case No. 20-71496
      Debtors,
_____________________________________________________________________________


                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Entry of Appearance has

been served upon the debtor, creditors, and other interested parties through the federal court

Electronic Filing System, representing all parties known to this creditor at this time, with a

copy mailed 1st Class to the following:


 Dated: November 17, 2020.
                                                     /s/ C. Lee Davis
                                                        C. Lee Davis
                                                        Georgia Bar No 207734

                                                       Lee Davis Law, LLC
                                                       600 Galleria Parkway
                                                       Suite 980
                                                       Atlanta, GA 30339
                                                       678-735-6572
                                                       877-577-7528 facsimile
                                                       leedavis@leedavislawllc.com
